                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 -------------------------------------------------x
 OOO StroySfera (limited liability
 company)
                                          Plaintiff,
 v.
                                                                Civil Action No. 2:19-cv-01176-JD
 Nail Khairoulline
 (Abdulovich)

                                       Defendant.
 -------------------------------------------------x

                                      CERTIFICATE OF SERVICE

Darya Kapulina-Filina, being duly sworn and deposed, says:

       1.       I am an attorney admitted to practice in the State of New York. I am in the
process of moving for admission pro hac vice in the above-captioned action though local counsel
Marc L. Ackerman of Brodsky and Smith.

       2.       On June 20, 2019, I served a true and correct copy of the Court’s Order issued
on June 19, 2019 (Document 11) on the Plaintiff, OOO Stroysfera, as follows:

                 A.   Via DHL Express Delivery deposited with the carrier in an envelope to the
                      following address:
Ms. Ekaterina Gavrilina
Chief Director
OOO StroySfera
House 16, Building 4, Ryazanskiy Prospect
2nd Floor, Part 1, Room 21
Moscow, Russian Federation 109428

(A true and correct copy of the DHL waybill attached hereto as Exhibit A);

                 B.       Via e-mail to OOO StroySfera’s representatives (true and correct copy of
                          email attached hereto as Exhibit B); and

                 C.       Via WhatsApp text messenger (true and correct screenshot attached hereto
                          as Exhibit C.


                                                       _____________________________
                                                              Darya Kapulina-Filina
Exhibit A
EXPRESS WORLDWIDE
DHL Online
From: DARYA KAPULINA FILINA
     DARYAKAPUUNA FILINA      Phone: 347-731 1726
                                           - 172R                                      Origin:
     LOWEST 93rd STREET 17E
     NEW YORK NY 10025                                                                 ZYP
     United States
Ho: 000 STROYSFERA                                                                       Contact!
      S?i! SE 16, BUILDING 4 RYAZANSKIY
      PROSPECT 2nd FLOOR PART 1                     ROOM 21
                                                                                    MS. GAVRILINA
                                                                                      79057481967


     109428, MOSCOW
|_   Russian Federation

                             RU-DME-DON
                                                     v   e
                                                                            Day        Time:
                     rsk -
                                         Date:               Shpt Weight:
                                        2019-06-20                                    Piece:
                                                             0.5 lb                            1/1

                                                                             Content:
                                                                             LEGAL DOCUMENTS




 WAYBILL 55 2084 5831




(2L)RU109428+32000000




     J)JD01 4600 0070 0107 1550
Exhibit B
1^1 Gmail                                                     Darya Kapulina-Filina <kapulinafilinalegalpc@gmail.com>



OOO STROYSFERA v. KHAIROULLINE - 2:19-cv-01176-JD
1 message

Darya Kapulina-Filina <kapulinafilinalegalpc@gmail.com>                                       Thu, Jun 20, 2019 at 3:39 PM
To:

Cc: Marc Ackerman <mackerman@brodsky-smith.com>

 Please find the attached order in the above matter.

 Yours sincerely,

 Darya

 Law Offices of Darya Kapulina-Filina P.C.
 Darya Kapulina-Filina, Esq.
 70 West 93rd Street, Suite 17E
 New York, NY 10025
 Tel. (347) 731-1726
 Fax: (917) 793-3925
 Email: kapulinafilinalegalpc@gmail.com
         legalcounselpc@outlook.com
 Web: https://legalcounselpc.com/

 The information contained in this transmission may contain privileged and confidential information. It is intended
 only for the use of the person(s) named above. If you are not the intended recipient, you are hereby notified that any
 review, dissemination, distribution or duplication of this communication is strictly prohibited. If you are not the
 intended recipient, please contact the sender by reply email and destroy all copies of the original message.

      show_temp (3).pdf
      45K
Exhibit C
    6:23                                                                               •ii ? CO
           ^
<     Cyfl - CLUA
               ,




                                           Today
                               Case 2:19-cv-01176-JD Document 11 Filed 06/19/19 Page 1of 1



                                        IN THE UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                         OOO STROYSFERA,                            CIVIL ACTION
                                        Plaintiff ,



                         NAIL KHAIROULLINE (ABDULOVICH),                   -
                                                                     NO. 19 1176
                                       Defendant.



                   pdf
                         show_temp ( 3)
               1 page • 46 KB • pdf                                            3:49 PM VS


+                                                                       ©              (3)   Q
